United States Court of Appeals
                     For the First Circuit


No. 15-2138

        NILDA ESTHER LIND-HERNÁNDEZ; JOEL LIND-HERNÁNDEZ,

                           Plaintiffs,

                               v.

  HOSPITAL EPISCOPAL SAN LUCAS GUAYAMA, a/k/a Hospital Episcopal
 Cristo Redentor; DR. PEDRO RAMOS-CANSECO; DR. ALBERT MATOS; DR.
      RUBEN ANTONIO PÉREZ-RAMIREZ; DR. JOSE ALFREDO CEBOLLERO-
    MARCUCCI; ADMIRAL INSURANCE COMPANY, as insurer of Hospital
   Episcopal San Lucas Guayama; CONJUGAL PARTNERSHIP RAMOS-DOE;
 JOHN DOE; CORPORATION X, Y & Z; CONJUGAL PARTNERSHIP MATOS-DOE;
 CONJUGAL PARTNERSHIP PEREZ-DOE; CONJUGAL PARTNERSHIP CEBOLLERO-
                                DOE,

                           Defendants.


  DR. GERSON JIMÉNEZ-CASTANER, as Medical Director of Hospital
                  Episcopal San Lucas Guayama,

          Defendant/Third-Party Plaintiff - Appellant,

                               v.

                LIBERTY MUTUAL INSURANCE COMPANY,

                Third-Party Defendant - Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]
                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Juan M. Martínez Nevárez, with whom González & Martínez, PSC
was on brief, for appellant.
     Eric Pérez-Ochoa, with whom Adsuar Muñiz Goyco Seda & Pérez-
Ochoa, P.S.C. was on brief, for appellee.


                         August 2, 2018
             BARRON,   Circuit   Judge.    This   appeal   concerns   the

dismissal of a suit that Dr. Gerson Jiménez-Castaner ("Jiménez")

brought against Liberty Mutual Insurance Company ("Liberty").

Jiménez alleges that Liberty breached his contractual rights by

wrongfully denying his request for coverage under the Directors

and Officers ("D&O") insurance policy that Liberty had issued to

a hospital in Puerto Rico where Jiménez served as the medical

director.1    The District Court granted Liberty's summary judgment

motion on the ground that, under the policy, the "Claim" that would

give rise to the "Loss" for which Jiménez sought coverage should

be deemed to have been "first made" before the policy at issue

took effect and thus was not covered by that policy.        We now vacate

the grant of summary judgment.

                                    I.

             Jiménez filed his suit for breach of contract under

Puerto Rico law against Liberty in the United States District Court

for the District of Puerto Rico in August of 2013.         On appeal, the

core of the parties' dispute concerns the legal significance, if

any, of two amended complaints that had been filed in a related

lawsuit.     An understanding of the parties' dispute, therefore,




1  A D&O policy generally "exist[s] to fund indemnification
covenants that protect corporate directors and officers from
personal liability." Med. Mut. Ins. Co. of Me. v. Indian Harbor
Ins. Co., 583 F.3d 57, 59 (1st Cir. 2009).


                                   - 3 -
first requires that we provide a brief description of certain

undisputed facts concerning that suit.        And so we begin there.

           On March 21, 2011, Lind Hernández and his sister, Nilda

Ester Hernández, (the "Hernándezes") filed a lawsuit in the United

States District Court for the District of Puerto Rico against a

Puerto Rico hospital and several of its employees.         That hospital

is Hospital Episcopal San Lucas Guayama, which is also known as

Hospital Episcopal Cristo Redentor ("Hospital").

           On the same day that the Hernándezes filed their original

complaint in their suit, they also amended their complaint.             In

that   first   amended   complaint,   they   claimed   that,   while   Lind

Hernández was a patient at the Hospital, the negligence of the

Hospital and certain of its employees led to the amputation of

both of his legs and entitled the Hernándezes to, among other

damages, compensation for physical and emotional injuries.             The

Hospital was served with the Hernándezes' first amended complaint

on June 24, 2011.

           During the time period in which the events alleged in

the Hernándezes' first amended complaint occurred, Jiménez was

serving as the medical director of the Hospital.               He was not,

however, named as a defendant in either the Hernándezes' original

complaint or their first amended complaint.            Nor was any other

director or officer of the Hospital.         Moreover, the Hernándezes'




                                 - 4 -
first amended complaint was "devoid of any allegations of wrongful

acts" against such persons or Jiménez.

               The next event that is relevant to this appeal occurred

on February 28, 2012.           That day, the Hernándezes, in connection

with    their      lawsuit,     deposed   Jiménez    and     questioned      him

"extensively about his supervisory and managerial duties as the

Hospital's medical director, as well as the Hospital's bylaws and

other purely administrative matters."

               After the deposition, but on the same day, Jiménez

conferred with the legal counsel for the Hospital.                The two of

them concluded that the Hernándezes might either file a new

lawsuit, or amend their complaint in their existing suit, to bring

claims against Jiménez in his capacity as the medical director of

the Hospital.      Accordingly, that same day -- February 28, 2012 --

the    legal    counsel   for   the   Hospital   forwarded   a   copy   of   the

Hernándezes' first amended complaint to the Hospital's insurance

broker.    The insurance broker, also that same day, then forwarded

the Hernándezes first amended complaint to Liberty, on behalf of

"the insured," and requested that it be "process[ed] under the




                                      - 5 -
[Hospital's November 2011 to November 2012 D&O] policy and any

other issued policy that might apply."2

          At that time, Liberty had issued the Hospital a D&O

policy with a policy period that ran from November 30, 2011 through

November 30, 2012.3     Subject to certain exclusions, this policy

obligated Liberty to provide coverage for "all Loss," including

damages, that various "Insured[s]" became legally obligated to pay

as a result of certain types of "Claim[s]" brought in a civil

lawsuit against them.    Among the "Insured[s]" the policy covered

was the Hospital's medical "director[]."

          Significantly, this policy is a "claims made" policy,

which is a type of policy that typically "covers acts and omissions

occurring either before or during the policy term, provided the

claim is discovered and reported to the insurer during the same

policy term."   See DiLuglio v. New Eng. Ins. Co., 959 F.2d 355,



2 Notably, the email forwarding the first amended complaint to
Liberty does not expressly mention Jiménez, and in one place
describes the "insured" as the Hospital's parent organization.
3 Jiménez also asserts that there are three additional related D&O
policies that Liberty issued to the Hospital.         According to
Jiménez, Liberty first issued the Hospital a D&O policy with a
coverage period from on or about November 30, 2008 through November
30, 2009. He contends that there were then two renewals of that
original policy -- one with a policy period of November 30, 2009
to November 30, 2010, and another with a policy period of November
30, 2010 to November 30, 2011 -- which issued prior to the November
30, 2011 to November 30, 2012 policy at issue. Of the alleged
prior policies, only the 2010-2011 policy is included in the record
in this appeal.



                                - 6 -
358 (1st Cir. 1992) (emphasis omitted).4      This type of policy, we

have explained, is premised on the notion that, "[a]s it is often

difficult to ascertain the precise date of the act or omission

which constituted the alleged [wrongful act] on the part of the

insured, . . . the pivotal event for insurance coverage purposes

becomes the date the claim is made against the insured, rather

than the date of the act or omission forming the basis for the

claim."   Id. (internal citation and alternations omitted).

           The   policy   thus   contained   the   following   important

qualifications regarding when "Insureds" must notify Liberty of

any "Claim" made against them.     The policy provided that any such

"Claim" for which an "Insured" sought coverage must not be "first

made" prior to the start of the policy period for that policy.

The policy further provided that a "Claim will be deemed first

made on the date an Insured receives a written . . . complaint."

Finally, the policy provided that a "Claim" must be reported to

Liberty "as soon as practicable but in no event later than 60 days

after the end of the Policy Period or [the twelve-month] Discovery

Period, if applicable."




4 "By contrast, 'occurrence policies' cover insured events that
occur during the policy period," and "the insured event is the
occurrence, not the claim." Edwards v. Lexington Ins. Co., 507
F.3d 35, 38 n.2 (1st Cir. 2007).



                                  - 7 -
          Liberty   denied   the    insurance   broker's   request   for

coverage under the D&O policy on March 26, 2012. Liberty explained

that it was doing so for three reasons.      First, Liberty cited what

it termed "the late notice" to Liberty of the first amended

complaint in the Hernándezes' lawsuit.5      Second, Liberty cited an

endorsement in the policy that excluded medical malpractice claims

from being covered.   And, third, Liberty stated that the damages

sought by the Hernándezes in the first amended complaint related

to a loss for which there is no coverage under the policy.6

          There is one more sequence of events that relates to the

issues presented in Jiménez's appeal of the District Court ruling

dismissing his suit against Liberty.       This sequence begins almost

a month after Liberty had informed the insurance broker that it

was denying the request for coverage of "all Loss" resulting from

the Hernándezes' first amended complaint.

          Specifically, on April 23, 2012, the Hernándezes filed

a second amended complaint in their lawsuit.      This complaint, for




5 That complaint, as we have noted, had been received by the
Hospital on June 24, 2011.       Thus, it appears that Liberty
considered that "Claim" to have been "first made" prior to the
start of the policy period for the November 2011 to November 2012
policy and to have been reported too late to comply with the
reporting requirements of any earlier D&O policy that Liberty had
issued to the Hospital.
6 It is unclear from the record as it comes to us if the denial of
coverage was as to a claim by Jiménez only, a claim by the Hospital,
or both.


                                   - 8 -
the   first    time,     named      Jiménez,   as    a     co-defendant     in   the

Hernándezes' lawsuit.         In doing so, the second amended complaint

alleged negligence by Jiménez in violation of Puerto Rico law due

to his conduct as the medical director of the Hospital.                     Jiménez

was served with the Hernándezes' second amended complaint on May

3, 2012.

             On June 19, 2012, the insurance broker sent a copy of

the Hernándezes' second amended complaint to Liberty with a request

for coverage concerning the allegations against Jiménez as the

medical    director      of   the   Hospital.7       That    same    day,   Liberty

reiterated    to   the    insurance     broker      that   Liberty    was   denying

coverage.     Liberty also thereafter denied a request by the broker

for reconsideration.

             Jiménez then filed, on August 21, 2013, this lawsuit

against Liberty in federal court.              In the suit, he alleges that

Liberty breached the Hospital's 2011-2012 D&O policy by denying

him the requested coverage for the "Loss" that he would incur as

a result of the "Claim" made against him by the Hernándezes' in

their second amended complaint, and he seeks a declaratory judgment




7 On October 24, 2012, the Hernándezes filed a third amended
complaint simply to include Admiral Insurance Company as a co-
defendant. As the third amended complaint is coextensive with the
second amended complaint in relevant respects, we need not discuss
it separately.


                                       - 9 -
that    he   "should   be   afforded   coverage   under   the   insurance

agreement," monetary damages, and attorney' fees.

             Jiménez's lawsuit was consolidated with the Hernándezes

suit.     Liberty then filed a motion for summary judgment as to

Jiménez's claims alleging that Liberty had breached the terms of

the D&O policy, and the District Court granted that motion.

Jiménez subsequently filed a motion for reconsideration and a

motion to set aside the judgment, both of which the District Court

denied.

             Jiménez now appeals the District Court's order granting

Liberty's summary judgment motion.8        Our review is de novo.    See

Hill v. Walsh, 884 F.3d 16, 21 (1st Cir. 2018).       "We may decide in

favor of the moving party -- here, [Liberty] -- 'only if the record




8 The District Court issued a judgment with respect to its summary
judgment ruling on May 4, 2015. Jiménez then timely filed both a
motion for reconsideration and a motion to set aside the judgment,
which tolled the time to take an appeal from the judgment. See
Fed. R. App. P. 4(a)(4). After the District Court issued an order
denying both motions on August 20, 2015, Jiménez timely filed a
notice of appeal of the summary judgment ruling. Jiménez's notice
of appeal, however, did not mention an appeal of the order denying
Jiménez's motion for reconsideration and his motion to set aside
the judgment. On appeal, Liberty asserts we thus lack jurisdiction
to review the District Court's ruling as to those motions.       As
Jiménez timely appealed the summary judgment ruling -- a conclusion
Liberty does not dispute -- which we now vacate without reaching
the later-filed motions, mootness obviates the need to address the
parties' jurisdictional arguments concerning those later-filed
motions because those motions concern only additional arguments
for finding the District Court erred in arriving at the conclusion
that provides the basis for the summary judgment ruling that we
now vacate.


                                  - 10 -
reveals that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.'"   Soto-

Feliciano v. Villa Cofresi Hotels, Inc., 779 F.3d 19, 22 (1st Cir.

2015) (quoting Avery v. Hughes, 661 F.3d 690, 693 (1st Cir. 2011)).

Moreover, we note that "[t]he construction of an insurance policy

is a question of law, and the legal conclusions of the district

court are, of course, not binding on the court of appeals." Nieves

v. Intercontinental Life Ins. Co. of P.R., 964 F.2d 60, 63 (1st

Cir. 1992), as amended (May 18, 1992).   We, therefore, "may make

an independent examination of [the] insurance policy."   Id.

                               II.

          We first provide a description of the law that guides

our construction of the D&O policy issued by Liberty.      We then

describe the policy's relevant provisions.    With that background

in place, we then explain why we agree with Jiménez's argument

that the District Court wrongly construed the policy in concluding

that Liberty did not breach it by denying Jiménez coverage for the

"Loss" that he would incur in consequence of the "Claim" that the

Hernándezes brought against him in their second amended complaint.

                                A.

          As this is a diversity case, see 28 U.S.C. § 1332(c),

the law of Puerto Rico supplies the substantive rules of decision

concerning the interpretation of the insurance policy at issue.

See López & Medina Corp. v. Marsh USA, Inc., 667 F.3d 58, 64 (1st



                              - 11 -
Cir. 2012).    Under Puerto Rico law, we first turn to the Insurance

Code of Puerto Rico, P.R. Laws Ann. tit. 26 ("Insurance Code"), to

obtain guidance as to how we should interpret the insurance

contract.     See Nieves, 964 F.2d at 63.

            Pursuant to the Insurance Code, every insurance contract

"shall be construed according to the entirety of its terms and

conditions as set forth in the policy, and as amplified, extended,

or modified by any lawful rider, endorsement, or application

attached and made a part of the policy."    P.R. Laws Ann. tit. 26,

§ 1125.     The Puerto Rico Civil Code ("Civil Code"), however, may

provide a supplemental source of law if the Insurance Code fails

to provide an interpretive approach for a given situation.      See

López & Medina Corp., 667 F.3d at 64.

            Because insurance contracts are generally viewed as

contracts of adhesion under Puerto Rico law, ambiguous insurance

policy language must be liberally construed in favor of the

insured.    See AJC Int'l, Inc. v. Triple-S Propiedad, 790 F.3d 1,

4 (1st Cir. 2015) (quoting Pagán Caraballo v. Silva Delgado, 22
P.R. Offic. Trans. 96, 101 (1988)). As provided in the Civil Code,

however, when "the terms of a contract are clear and leave no doubt

as to the intentions of the contracting parties, the literal sense

of its stipulations shall be observed."     P.R. Laws Ann. tit. 26,

§ 3471.




                                - 12 -
               Finally, we note that, under Puerto Rico law, exclusions

in insurance policies are disfavored and "should be strictly

construed and in such a way that the policy's purpose of protecting

the insured is met."         AJC Int'l, Inc., 790 F.3d at 4 (quoting Pagán

Caraballo, 22 P.R. Offic. Trans. at 101).                     But, when the meaning

and scope of a policy term or clause favoring the insurer is clear

and unambiguous, the unambiguous term is binding on the insured,

even if it eliminates coverage.             See id.

                                           B.

               The specific policy issued by Liberty to the Hospital at

the   center     of   the    parties'     dispute    on       appeal   appears   to   be

Executive Advantage Policy VKU-1000883-11.9                      By its terms, the

"Policy Period" for that policy is defined as November 30, 2011 to

November 30, 2012.

               The policy provides coverage to two types of "Insureds."

One type of "Insured" is an "Insured Person[]," a term which is

defined in section 25.10 of the policy, as modified by Endorsement

No.   1   to    the   policy.      That    type     of    "Insured"     includes      the

Hospital's       "duly      elected,    appointed        or    hired    directors     or




9 The contract forming the policy at issue is actually comprised
of four parts -- the policy application, a policy declarations
page, the policy, and attached endorsements (collectively, the
"policy"). As the parties have not provided the policy application
to us on appeal, nor made any arguments with respect to such
application, we understand them to be conceding that the policy
application is irrelevant to our analysis.


                                        - 13 -
officers."     Thus, as we have noted (and as the parties do not

dispute), Jiménez is within the definition of this term by virtue

of his position as the medical director of the Hospital.           The other

type of "Insured" is an "Insured Organization," a term which is

defined in section 25.9 of the policy, as modified by Endorsement

No. 17 to the policy.      That type of "Insured" exclusively includes

"Iglesia Episcopal Puertorriqueña" and "any Subsidiary," including

twelve listed organizations of which one is the Hospital.

             The coverage provided to each type of "Insured" --

subject, that is, to certain exclusions set forth elsewhere in the

policy -- is spelled out in section 1 of the policy, which

establishes    Liberty's   obligation   to    pay   for   an   "Insured['s]"

"Loss" in three distinct "Insuring Agreements."           Those agreements

are   denominated   in   section   1   as    "Insuring    Agreements   1.1,"

"Insuring Agreement 1.2," and "Insuring Agreement 1.3."            Only two

of these insuring agreements, Insuring Agreement 1.1 and Insuring

Agreement 1.3, are relevant here.

             Insuring Agreement 1.1, by its plain terms, establishes

Liberty's obligation to pay for "all Loss" for a "Claim" that is

made "against" "Insured Persons."       By contrast, Insuring Agreement

1.3, as amended by Endorsement No. 1 to the policy, establishes

Liberty's obligation to pay for "all Loss" that results from a

"Claim" that is made against an "Insured Organization."             Each of

the insuring agreements that is relevant here -- Insuring Agreement


                                   - 14 -
1.1   and    1.3,    respectively    --   further   specifies    Liberty's

obligations to the relevant type of insured to which each of these

insuring agreement applies.          In particular, in each of these

insuring agreements, Liberty commits to pay "all Loss" that the

relevant type of insured "shall become legally obligated to pay as

a result of a Claim first made during the Policy Period . . .

against the" insured insofar as that "Claim" is "against the"

insured "for a Wrongful Act which takes place before or during the

Policy Period."

             Thus, the terms "Loss" and "Claim" are also critical to

the operation of the insuring agreements at issue, as are the words

"first    made   during   the   Policy    Period"   and   "Wrongful   Act."

Helpfully, the policy expressly addresses the meaning of each of

these terms.        And so, before turning to Jiménez's grounds for

challenging the District Court's dismissal of his suit, we first

briefly review how the policy does so, as the meaning of each of

these terms also figures in our analysis.

             The term "Loss" is defined in section 25.12 of the policy

as amended by Endorsement No. 1 to the policy.            That definition,

in relevant part, defines "Loss" to mean:


         [S]ums which the Insured Persons, or with respect to
         Insuring Agreement 1.3, the Insured Organization are
         legally obligated to pay solely as a result of any
         Claim insured by this Policy including Defense Costs,
         damages, front pay . . . and back pay, judgments,
         settlement amounts, legal fees and costs awarded



                                    - 15 -
       pursuant to judgments, punitive, multiplied                  or
       exemplary damages, where insurable by law.

           The term "Claim" is defined in section 25.3 of the

policy, as modified by Endorsement No. 1 to the policy.                  That

definition states, in relevant part, that a "Claim" is "a civil or

criminal proceeding or arbitration against an Insured Person, or

with   respect   to   Insuring   Agreement   1.3,   against   the   Insured

Organization."

           The policy's definition of "Claim" also makes clear how

one goes about determining the time at which such a "Claim" has

been "first made." Specifically, the definition of "Claim" states,

in relevant part, that "[a] Claim will be deemed first made on the

date an Insured receives a written . . . complaint."

           Finally, the term "Wrongful Act" is defined by section

25.20 of the policy.     That provision defines the term to include:

       (a) any actual or alleged error, misstatement,
       misleading statement, act, omission, neglect, or
       breach of duty, actually or alleged [sic] committed or
       attempted by the Insured Persons in their capacities
       as such . . . or, with respect to Insuring Agreement
       1.3, by the Insured Organization; or (b) any matter
       claimed against the Insured Persons solely by reason
       of their status as Insured Persons.

                                    C.

           With these features of the D&O policy in mind, we now

turn to the parties' primary dispute. It concerns when the "Claim"

that triggers the "Loss" for which Jiménez seeks coverage from

Liberty under the policy should be "deemed first made."



                                  - 16 -
             Jiménez contends that he is seeking to have Liberty pay

for "all Loss" that he would become legally obligated to pay solely

in   consequence      of   the   "Claim"    that   is   represented   by   the

allegations     set    forth     in   the   Hernándezes'    second    amended

complaint, given that he was not named in their first amended

complaint.     And, he points out, there is no dispute either that

the Hernándezes' second amended complaint was first received by an

"Insured" -- namely, himself -- when he was served with it, or

that such service occurred within the "Policy Period."                 Thus,

Jiménez argues, the "Claim" giving rise to the "Loss" for which he

seeks coverage from Liberty was a "Claim" that was "first made" as

of the time that he received the Hernándezes' second amended

complaint, and not, as Liberty contends, as of the time that the

Hospital received the Hernándezes' first amended complaint, which

was before the "Policy Period" for the 2011-2012 policy began, as

that first amended complaint was not made "against" him.

             In consequence of the plain text of the policy, we agree

with Jiménez.10       To explain why, it helps to clear away some key

points at the outset of our analysis.          These key points bring into




10 As we conclude that the Hernándezes' second amended complaint
is a "Claim" that was "first made" within the "Policy Period" of
the policy at issue, we have no need to consider Jiménez's
arguments concerning the policy's "Prior Litigation Dates" or the
existence of, and any coverage liability that Liberty may have
pursuant to, prior D&O policies issued by Liberty to the Hospital.



                                      - 17 -
focus the conclusion that the "Claim" brought against the Hospital

for the purposes of Insuring Agreement 1.3 is distinct from and

does not merge with the "Claim" against Jiménez for the purposes

of Insuring Agreement 1.1 during the "Policy Period," whether one

focuses on the definition of "Claim" set forth in section 25.3, or

the language in section 9, which concerns Liberty's limit of

liability with respect to any "Loss" that an "Insured" suffers.

           First, the plain text of the policy makes clear that, to

the extent that Liberty is obligated to pay for "all Loss" that

Jiménez, as an "Insured Person," becomes legally obligated to pay

as a result of a "Claim," such an obligation derives solely from

Insuring Agreement 1.1 and not from Insuring Agreement 1.3.11

Jiménez, after all, is an "Insured Person" and not an "Insured

Organization."     And it is Insuring Agreement 1.1 that establishes

Liberty's obligation to pay for "all Loss" resulting from a "Claim"

made   "against"    an   "Insured    Person;"   Insuring   Agreement   1.3

establishes, only, Liberty's obligation to pay for "all Loss"

resulting from a "Claim" that is made "against" an "Insured

Organization."

           Second, the Hernándezes' second amended complaint, in

and of itself, is a "Claim . . . against the Insured Person[]" --

i.e., Jiménez -- within the meaning of Insuring Agreement 1.1.


11As previously noted, Insuring Agreement 1.2 is not relevant to
this case.


                                    - 18 -
That is clear from the plain text of the definitions of the words

"Claim" and "Insured Person."

             Third, the Hernándezes' second amended complaint was

received by an "Insured Person" at least by May 3, 2012, when

Jiménez was served with it.       And that fact is significant because

that date is within the "Policy Period."

             These    three    conclusions    --    none      of    which   are

controversial or even contested -- are, in combination, quite

important,     even   though   they   are    not   in   and    of   themselves

dispositive.     In consequence of them, we need to answer only one

question in order to decide whether Jiménez is right about when

the "Claim" that gives rise to the "Loss" that he seeks to make

Liberty cover should be "deemed first made."            And that question is

the following: Is there any "Claim" that could qualify as a "Claim

. . . against the Insured Person[]" for purposes of Insuring

Agreement 1.1 other than the one that is represented by the

Hernándezes' second amended complaint?         For, if there is no other

"Claim" that could so qualify, then the "Claim" that would result

in the "Loss" for which Jiménez seeks to make Liberty pay under

the policy is necessarily the "Claim" that is represented by the

Hernándezes' second amended complaint and thus a "Claim" that

should be "deemed first made" during the "Policy Period."

             Liberty contends that there is another "Claim" that does

so qualify -- namely, the one that is premised on the Hernándezes'


                                   - 19 -
first amended complaint.   And because the Hospital -- which is "an

Insured" -- received that complaint before the "Policy Period,"

Liberty argues that Jiménez is seeking to make Liberty pay for a

"Loss" that results from a "Claim" that should be "deemed first

made" before the "Policy Period" began. But, given the plain terms

of the policy, this argument lacks merit.

            To be sure, the text of the D&O policy -- by virtue of

the definition of "Claim" in section 25.3 -- makes clear that the

Hernándezes' first amended complaint is a "Claim."      The text of

the policy -- by virtue of the definition of "Insured[]" in section

25.8 -- also makes clear that the "Claim" represented by that first

amended complaint was received by an "Insured" -- namely, the

Hospital.    But, that "Claim" is clearly not a "Claim" within the

meaning of Insuring Agreement 1.1, as it is not a "Claim" that is

made "against an Insured Person."   After all, that "Claim" did not

name any "Insured Person."    Thus, the Hernándezes' first amended

complaint cannot establish the date on which the "Claim . . .

against the Insured Person[]" that results in the "Loss" for which

Jiménez seeks coverage under Insuring Agreement 1.1 should be

"deemed first made."

            Undeterred by the clear text of the policy on this

crucial point, Liberty nevertheless argues otherwise.     To do so,

Liberty asks us to focus not on the text of Insuring Agreement




                               - 20 -
1.1, but instead on one of the subsections in the "Limit of

Liability" section of the policy -- section 9.2, to be exact.

            That subsection states that "[a]ll Claims arising from

the same Wrongful Act or Interrelated Wrongful Acts shall be deemed

one Claim and subject to a single limit of liability."                     That

subsection then further states that "[s]uch Claim shall be deemed

first made on the date the earliest of such Claims is first made,

regardless of whether such date is before or during the Policy

Period."     Moreover, the definition of the term "Interrelated

Wrongful Acts," which is set forth in section 25.11 of the policy,

makes clear that the term encompasses any "Wrongful Acts that have

as   a   common   nexus    any   fact,    circumstance,    situation,   event,

transaction,      cause     or   series    of   causally   connected    facts,

circumstances, situations, events, or causes."

            Against       this   background,    Liberty    argues   that    the

allegations in the Hernándezes' first amended complaint and in

their second amended complaint "arise[] . . . from the same . . .

Interrelated Wrongful Acts."         As a result, Liberty contends -- per

the language in section 9.2 -- that these two "Claims" should be

"deemed one Claim" and that "such Claim shall be deemed first made

on the date the earliest of such Claims is first made," which would

be June 24, 2011.         After all, that is the date that the Hospital

received the first amended complaint.




                                     - 21 -
            The    problem    with    this    argument,     however,       is   a

fundamental one.         As we have explained, the policy establishes

Liberty's obligation to pay for the "Loss" for which Jiménez seeks

coverage not in section 9, but in Insuring Agreement 1.1.              And, as

we have seen, Liberty's obligation to pay for Jiménez's "Loss," to

the extent that it exists, arises out of Insuring Agreement 1.1

alone.     Section 9, by contrast, merely delineates, by cross-

referencing the policy's declarations page, the most that Liberty

would be obligated to pay to the "Insured(s)" for "all Loss" under

the policy -- "$5,000,000 in any one Claim for the Policy Period

and in the aggregate for the Policy Period."

            To be sure, the Insurance Code does dictate that the

policy "shall be construed according to the entirety of its terms

and conditions as set forth in the policy[.]"             P.R. Ann. Laws tit.

26, § 1125.    But, we do not see how the text of the policy permits

us   to   import   the   language    in   section   9.2   that   defines    what

constitutes "one Claim" into the term "Claim" as that term is used

in Insuring Agreement 1.1.

            The word "Claim" does appear in both section 9.2 and

Insuring Agreement 1.1. But, that fact does not show that the

meaning of this term is invariant throughout the policy.                   After

all, although generally "[a]n expression to which a plain meaning

is attached in one part of an instrument is held to have the same

meaning in other parts of the same instrument," that presumption


                                     - 22 -
readily yields when the words are employed in different ways that

"plainly" reveal that they are being used differently in different

parts of the policy.    2 Couch on Ins. § 22:42 (3d ed.).       And here,

the policy is quite express in using the word "Claim" differently.

          The    requirement   to   aggregate   "Interrelated   Wrongful

Acts" on which Liberty places such great weight appears only in

section 9.2.    That requirement is conspicuously absent from either

the general definition of "Claim" in section 25.3 or the text of

Insuring Agreement 1.1 itself.12     Moreover, when section 9.2 states

that "[s]uch Claim shall be deemed first made on the date that the

earliest of such Claims is first made, regardless of whether such

date is before or during the Policy Period" (emphasis added), the

"such Claim" there referenced is clearly the "one Claim" that, per

section 9.2's special instruction, has been aggregated.             And,

section 9.2 makes clear that this aggregated "one Claim" is then

"subject to a single limit of liability."

          Thus, as this review shows, there is no text in section

9.2 that indicates that the reader of the policy must treat

interrelated "Claims" as "one Claim" for any purpose other than




12And, as we have pointed out already, it is clear that "Insured
Persons" and "Insured Organization[s]," respectively -- are
distinct. The text of the policy demonstrates this distinction
in, for example, section 25.8 of the policy, which defines the
general term "Insured(s)" to include first "Insured Persons" and
then "solely with respect to Insuring Agreements 1.2 and 1.3, the
Insured Organization." (Emphasis added).


                                - 23 -
for the purpose of determining the limit of Liberty's liability

for a covered "Claim."    Nor is there any text in that section that

indicates that the reader must do so in determining the threshold

question of whether, under Insuring Agreement 1.1, Liberty is

obligated to pay "all Loss" resulting for a "Claim" made "against"

an "Insured Person."     And, as we have seen, there also is no text

in Insuring Agreement 1.1 that so indicates.      Thus, the special

usage of "Claim" in the one portion of section 9.2 on which Liberty

relies says nothing -- and, in context, certainly nothing clearly,

see López & Medina Corp., 667 F.3d at 64 (explaining that ambiguous

insurance policy language must be liberally construed in favor of

the insured and maximizing coverage under Puerto Rico Law) -- about

what a "Claim" is under Insuring Agreement 1.1.13

          We thus reject Liberty's assertion that the "Claim" for

which Jiménez seeks coverage from Liberty was "first made" prior

to the beginning of the policy at issue.    And because that is the

only ground on which the District Court relied in dismissing

Jiménez's claim, we reject its reasoning for granting Liberty's

motion for summary judgment.




13 For the same reasons, the "Claim" referenced in the part of
section 25.3's definition that states that a "Claim" is "deemed
first made" when it is received by "an Insured" is not an
aggregated one. Rather, the "Claim" referenced in that sentence
clearly refers to a "Claim" as just defined in that section, which
is, as is relevant here, "a civil . . . proceeding . . . against
an Insured Person."


                                - 24 -
                                      D.

           Liberty does argue, in the alternative, that we may

affirm the District Court's summary judgment ruling for reasons

that Liberty raised below but that the District Court did not reach

in its ruling.   In particular, Liberty argues that, even if the

second amended complaint constituted a "Claim . . . first made"

within the Policy Period, two exclusions in that policy make clear

that the specific allegations against Jiménez in the second amended

complaint are not covered by the D&O policy.

           Liberty argues first that the exclusion at section 5.1

of the policy, which states, in relevant part, that Liberty "shall

not be liable to make any payment for Loss in connection with any

Claim: for bodily injury, sickness, diseases, death, emotional

distress, [or] mental anguish," encompasses the "remedies and

compensatory damages" that the Hernándezes seek in their second

amended complaint.        Jiménez, for his part, does not appear to

dispute that certain of the damages sought by the Hernándezes may

be   characterized   as    claims   for    damages   for   "bodily   injury,

sickness, diseases, death, emotional distress, [or] mental anguish

. . . ."   But, Jiménez contends, at least some of the damages

sought -- such as the compensation that he seeks for loss of

enjoyment of life, loss of capacity to generate income, special

medical treatment and equipment and lifetime care and support --

are not within the scope of the section 5.1 exclusion.


                                    - 25 -
             Liberty   also   argues   that,    even   if   the   section   5.1

exclusion     does     not    bar   coverage,    the    "absolute     medical

malpractice" exclusion does.         That exclusion states that Liberty

is "not . . . liable for Loss . . . on account of any Claim made

against any Insured based upon, or arising out of, attributable to

or in any way involving, in whole or in part, the rendering [of],

or failure to render, professional services in connection with the

Insured's business as a provider of medical services."                      The

exclusion goes on to define "professional services" as including:


      [W]ithout   limitation:   . . .   providing   medical,
      surgical, dental, psychiatric or nursing treatment,
      care, diagnosis or services, including the furnishing
      of food or beverage in connection therewith; . . .
      providing routine and/or esoteric testing services,
      including MRI, radiology and/or X Ray, used in the
      diagnosis, monitoring, and/or treatment of disease or
      any other medical condition; . . . furnishing or
      dispensing drugs or medical, dental or surgical
      supplies or appliances; . . . providing services as a
      member of or participant in a formal medical peer
      review committee, board or similar medical peer review
      group of the Insured Organization, hospital, or
      professional society; or . . . giving advice in
      connection with any of the above.

             Jiménez responds by pointing out that there appear to be

no allegations in the second amended complaint that Jiménez ever

treated Lind Hernández or should have provided treatment to Lind

Hernández.     Instead, the allegations against Jiménez appear to

relate only to his administrative duties as the medical director

of the Hospital. As such, Jiménez contends that Liberty's argument

that the "Claim" made against Jiménez via the Hernándezes' second


                                    - 26 -
amended complaint is "based upon, or arising out of, attributable

to or in any way involving, in whole or in part, the rendering

[of], or failure to render, professional services in connection

with the [Jiménez]'s business as a provider of medical services"

lacks support. And thus he contends that Liberty is wrong to argue

that this exclusion applies because "[t]he allegations asserted

against . . . Jiménez are clearly based upon, arise out of, are

attributable to, and involved, in almost exclusive part, the

rendering or failure to render appropriate medical care or medical

services to . . . Lind Hernández."

          We may, in our discretion, affirm a ruling below on legal

grounds not addressed by the District Court.        See Am. Steel

Erectors v. Local Union No. 7, Int'l Ass'n of Bridge, Structural,

Ornamental & Reinforcing Iron Workers, 815 F.3d 43, 63 (1st Cir.

2016)(explaining that the Court of Appeals "may affirm [a summary

judgment ruling] on any ground made manifest in the record,

untethered to the district court's rationale").    And the debates

over the scope of these exclusions concerns the proper construction

of the scope of the insurance policy and thus arguably present

pure questions of law.

          But, in this case, we conclude that the prudent course

is to leave it to the District Court to consider these thus far

unaddressed arguments.   That way the District Court may decide

whether, in light of any relevant record facts, and the general


                              - 27 -
directive in Puerto Rico law to interpret the exclusionary clauses

at issue narrowly, see AJC Int'l, Inc., 790 F.3d at 4 (quoting

Pagán Caraballo, 22 P.R. Offic. Trans. at 101); Guerrido Garcia v.

U.C.B.,   No.     CE-94-448,   1997 WL 321101       (P.R.   May   30,   1997)

(explaining that under Puerto Rico law "exclusionary clauses must

be   restrictively    construed    so    that       the   policy's      purpose   of

protecting the insured is met"), these exclusions provide an

independent basis for granting summary judgment to the defendants.

Accordingly, we decline to address these issues in the first

instance.

                                      III.

            The    District    Court's      entry    of   summary    judgment     is

vacated, and we remand the case for further proceedings consistent

with this opinion.      The parties shall bear their own costs.




                                   - 28 -